Title: To Thomas Jefferson from Henry Dearborn, 30 November 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                  
                  I take the liberty of suggesting the following alterations in the enclosed Bill.
                  4 days in each year, in sted of once in every two months,—and all such as shall fail of attending, whether from absence or otherwise, to pay a fine of —, the days for training to be designated by law and copies posted  our  in the respective companies.
                  where there shall not be any gunboats or other suitable armed vessels; two or more cannon for each Company to be furnished by the Secretary of the Navy properly mounted, & supplied with necessiary apparatus & a reasonable quantity of ammunition.
                  From this mark =/ in such proportion of their whole number as circumstances may require.
                  From this mark x, or to furnish without delay a suitable substitute, he shall be liable to a fine of — and held in custody until one of the foregoing conditions shall be complied with. 
                  Yours,
                  
                     H. Dearborn 
                     
                  
               